Citation Nr: 0521891	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  95-33 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a resection of the right first toe sesamoid 
bone.

2.  Entitlement to an initial compensable rating for left 
thigh meralgia paresthesia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from September 1987 to August 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which granted service connection for residuals of a resection 
of the right first toe sesamoid bone and for left thigh 
meralgia paresthesia, and assigned a noncompensable (i.e., 0 
percent) rating for both disabilities.  In that same 
decision, the RO continued the 10 percent evaluation the 
veteran was receiving for his service-connected bronchial 
asthma.

Subsequently, in a November 2004 rating decision and 
supplemental statement of the case (SSOC), the RO increased 
the evaluation of the bronchial asthma to 30 percent, based 
on clear and unmistakable error in prior RO decisions denying 
this increase as of October 7, 1996.  In December 2004, the 
veteran indicated in writing that he wished to withdraw his 
appeal of the claim for an increased rating for bronchial 
asthma, and that claim is therefore considered withdrawn.  
See 38 C.F.R. §§ 20.202, 20.204(a),(b)(1) (2004).  This 
withdrawal, however, was limited to the asthma claim, and the 
Board will therefore decide the claims for initial 
compensable ratings for his right first toe and left thigh 
disabilities.  These remain the only issues still before the 
Board.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the residuals of the veteran's right 
first toe sesamoid bone resection do not include metatarsal 
head resection, significant limitation of motion, any other 
disability of the foot or skin, incoordination, significant 
reduction in endurance, or frequent hospitalization.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's left thigh meralgia 
paresthesia is wholly sensory, does not affect his muscle 
strength or deep tendon reflexes, and does not cause 
weakness, fatigability, incoordination, or frequent 
hospitalization.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial compensable 
evaluation for residuals of a right first toe sesamoid bones 
resection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.31, 4.71a, Diagnostic Codes 5276 to 5284, 4.118, Diagnostic 
Codes 7801 to 7804 (2004).

2.  The criteria have not been met for an initial compensable 
evaluation for left thigh meralgia paresthesia.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.124a, Diagnostic 
Code 8529 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect after the veteran 
filed his July 1994 claim.  But the VCAA applies to claims 
filed prior to its November 9, 2000 effective date if VA had 
not finally decided the claim before that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
finally "decided" the veteran's claim prior to November 9, 
2000 because the RO had not yet issued its June 2003 and 
August 2004 supplemental statements of the case (SSOCs).  
See VAOPGCPREC 7-2003 (VA had authority to, and did, provide 
that VCAA requirements apply to claims at all stages of VA 
proceedings, up to and including those pending before the 
Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the notice requirements imposed upon VA by 
the VCAA.  The Court addressed both the timing and content of 
these notice requirements.  Id. at 119-121.  In VAOPGCPREC 7-
2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  
However, as explained in 7-2004, Pelegrini did not hold that, 
if this notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO issued its January 1995 rating decision prior to 
enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA, 
and prior to its most recent, August 2004 readjudication of 
the veteran's claim, the RO provided VCAA notice in its 
August 2003 letter to the veteran.  This subsequent VA 
process afforded the veteran a meaningful opportunity to 
participate effectively in the processing of his claim, an 
opportunity of which he and his representative availed 
themselves by submitting additional medical records and a 
September 2003 letter from the veteran, and by filing an 
April 2005 Statement of Accredited Representative (VA Form 
646) and June 2005 Written Brief Presentation.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The RO's August 
2003 letter told the veteran it was still working on his 
claims for increased ratings for his right first toe and left 
thigh disorders and explained that to establish entitlement 
to such benefits, the veteran had to show that his service 
connection conditions had worsened.  The letter also 
indicated that additional information and evidence was needed 
from the veteran and the respective responsibilities of the 
veteran and VA in obtaining it.  The RO also wrote: "Submit 
any information you may have or know of in support of your 
claim and inform us and we will help you obtain them."  The 
RO thus satisfied all four elements of the VCAA notice 
requirements.

Moreover, the RO obtained all identified treatment records 
and there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  The RO also provided the veteran with multiple VA 
examinations, including a recent, June 2004 examination that 
addressed the severity of his right first toe and left thigh 
disabilities.  VA thus complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


General Principles Applicable to Increased Ratings Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The veteran was granted service connection for his right 
first toe and left thigh disorders in January 1995, and filed 
a timely notice of disagreement (NOD) with the noncompensable 
evaluations assigned to these disorders.  In these 
circumstances, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claims when the disabilities may have been more severe than 
at other times during the course of the appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).


Entitlement to an Initial Compensable Rating for Residuals
of a Resection of the Right First Toe Sesamoid Bone

The veteran complained of right first toe pain in service, 
was diagnosed with asceptic necrosis of the right fibular 
sesamoid, and underwent excision of the fibular sesamoid bone 
of the right first toe.  The residuals of this sesamoid bone 
resection are rated under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5280 (2004), unilateral hallux valgus, which applies to 
disorders of the great toe.  Under DC 5280, a 10 percent 
rating is assigned for postoperative unilateral hallux valgus 
with resection of the metatarsal head or for severe 
unilateral hallux valgus, if equivalent to amputation of 
great toe.  Otherwise, a noncompensable rating is assigned.  
38 C.F.R. § 4.31 (2004).

At the September 1994 VA examination, the veteran complained 
of pain in the toe with prolonged standing.  A well-healed, 
nontender, one and one-half inch scar was noted.  Flexion and 
extension of the toes was full.  Gait was normal but everted.  
X-rays showed no evidence of acute fracture or inflammatory 
arthritis.   The only significant abnormality noted was a 
calcaneal spur.

At the May 1996 VA examination, the veteran indicated that he 
experienced episodes of pain after over-exertion but had many 
pain free days.  Examination of the foot showed a one-inch 
scar between the base of the first and second toes.  The scar 
was well-healed and nontender, and the toe had full flexion 
and extension.  The longitudinal arch and gait were normal.  
X-rays showed little change from those of September 1994, and 
were unremarkable other than a plantar spur.

At an August 1997 VA examination, the veteran complained of 
low grade pain that became particularly painful after 
standing or walking for more than ten to fifteen minutes.  
Examination of the right foot showed a nontender one and one-
half inch linear scar between the great and second toe.  
There was tenderness on the ball of the foot but no change in 
the arch of the foot.  There were no abduction or pronation 
deformities or callosities.  There was no evidence of 
fatigability or incoordination due to this or any other 
condition, although it was noted that the veteran was prone 
to exacerbations of pain in his right foot from his sesamoid 
resection.

At the April 1998 VA examination, the veteran noted pain and 
stiffness and that prolonged standing or walking caused 
severe flare-ups of a duration that could be for hours, 
depending on the activity.  Rest and elevation helped during 
these episodes, but the veteran was unable to walk during 
them.  The veteran unsuccessfully tried corrective orthotics.  
On examination, the one-inch scar at the base of his right 
second toe was non-adherent, well-healed, and mildly tender, 
and more tender when squeezed inward.  The veteran walked 
with a limp and had full range of motion of the toes.  There 
were no unusual callosities or breakdown sights.  There was 
no hammertoe, high arch, claw foot or other deformity.  X-
rays showed a plantar spur.

At the June 2000 VA examination, the veteran noted 
intermittent pain in the right great toe, particularly when 
walking more than a block or so.  Examination of the toe 
showed a one-inch, mobile, nontender scar, with no keloid 
formation.  There was no deformity of the patella.  There was 
a mild reduction in endurance but no evidence of 
incoordination.

In his September 2003 letter, the veteran wrote that his 
right great toe resection site still gave him problems, 
including pain with a limp after walking short distances.

At the June 2004 VA examination, the veteran noted pain on 
the ball of his foot, aggravated when he walks more than a 
block.  The right great toe scar was described as 1 inch, 
mobile, nontender, and non-adherent to deeper tissue.  The 
veteran had difficulty with plantar flexion from 0 to 15 
degrees, and extension was 0 to 30 degrees.  There was pain 
on deep pressure between the great and second toes, with no 
shift in the weight bearing line and no callosities.  There 
was evidence to suggest mild reduction in endurance with no 
evidence of incoordination.  

Based on the above, the veteran is not entitled to an initial 
compensable evaluation under DC 5280.  First, there is no 
evidence of resection of the metatarsal head.  Moreover, the 
veteran's right great toe hallux valgus cannot be 
characterized as severe, and is certainly not equivalent to 
amputation of the toe.  The X-rays taken have shown no 
arthritis or other abnormalities other than a spur.  
Moreover, extension and flexion have been full, with only 
some difficulty in flexion noted recently.  And, the 
veteran's gait and arch have generally been found to be 
normal, although both he and the April 1998 examiner noted a 
limp.  The pathology has not shown employment interference or 
other significant disability.  In these circumstances, the 
Board finds that the veteran's right great toe sigmoid bone 
resection residuals have not at any time since the filing of 
his claim been the equivalent of severe hallux valgus, and he 
is therefore not entitled to a compensable rating under DC 
5280.

Nor is the veteran entitled to a higher rating under any 
other potentially applicable diagnostic code.  There is no 
evidence of flatfoot, weak foot, claw foot, metatarsalgia, 
hallux rigidis, hammer toe, or malunion or nonunion of tarsal 
or metatarsal bones, warranting a higher evaluation under any 
of the other diagnostic codes applicable to disabilities of 
the foot.  See 38 C.F.R. § 4.71a, DCs 5276 to 5284 (2004).  
Moreover, the scar from the resection has repeatedly been 
found to be well-healed, nontender, non-adherent, and one to 
one and one-half inches long.  A higher rating is therefore 
not warranted under the diagnostic codes applicable to 
disabilities of the skin, which provide for compensable 
ratings for scars other than the head, face, or neck, that 
are deep and 6 square inches or greater, unstable, painful on 
examination, or that are superficial and exceed an area of 
144 square inches.  See 38 C.F.R. § 4.118, DCs 7801 to 7804 
(2004).

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Here, while 
the veteran has complained of pain with prolonged standing or 
walking, he has been found to have only mild reduction in 
endurance with no incoordination or any of the other DeLuca 
factors on examination.  He is therefore not entitled to a 
compensable rating on this basis.

Further, an extraschedular evaluation is not for 
consideration, since the evidence does not show frequent 
hospitalization from this disability, or that it markedly 
interferes with employment.  The right great toe disability 
therefore does not present such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1) (2004).

In sum, the preponderance of the competent, probative 
evidence of record reflects that veteran is not entitled to a 
compensable evaluation under any potentially applicable 
diagnostic code or based on any other factors for any time 
since filing his claim.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the veteran's claim for a 
compensable rating for residuals of his right first toe 
sigmoid bone resection must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


Entitlement to an Initial Compensable Rating for Left Thigh 
Meralgia Paresthesia

During service, the veteran complained of numbness and 
shooting pain in his left lower extremity after surgery to 
repair his left inguinal hernia.  This was diagnosed as 
paresthesia of the left lateral femoral cutaneous nerve.  The 
resulting disorder has been characterized as left thigh 
meralgia paresthesia, and rated under 38 C.F.R. § 4.124a, DC 
8529, applicable to paralysis of the cutaneous nerve of the 
thigh.  Under this diagnostic code, mild or moderate 
paralysis warrants a noncompensable rating, and severe or 
complete paralysis warrants a 10 percent rating.  An 
introductory note to the rating criteria for diseases of the 
peripheral nerves states that when the involvement of the 
nerve is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree of impairment. 38 C.F.R. § 
4.124a (2004).

At the September 1994 VA examination, the veteran described a 
burning sensation and loss of sensation in his thigh.  The 
burning sensation fluctuated and was some days "exquisitely 
painful."  The veteran denied any weakness.  On neurological 
examination, the veteran's motor strength was 5/5 in all 
muscle groups.  Pinprick sensation was decreased in the 
distribution of the lateral femoral cutaneous nerve of the 
thigh.  The diagnosis was entrapment neuropathy of the 
lateral cutaneous nerve of the thigh known as meralgia 
paresthesia with sensory deficits and dysesthesias of burning 
in that portion of the left thigh.

On a June 1995 private neurological examination, only 
bilateral upper extremity paresthesias was noted.  At the May 
1996 VA examination, the veteran's main complaint was of 
numbness in both hands.  On examination of the left thigh, 
there was no change since the last examination, with 
hypesthesia in the lateral femoral cutaneous nerve 
distribution of the thigh.

At the August 1997 VA examination, the veteran noted numbness 
in the left thigh with a burning sensation at times.  On 
examination, there was markedly decreased sensation in the 
distribution of the lateral femoral cutaneous nerve of the 
thigh.  There was no evidence of fatigability or 
incoordination due to this or any other condition.

At the June 2000 VA examination, complete loss of sensation 
in the lateral femoral cutaneous nerve of the thigh was found 
on examination.  The area of numbness was oval shaped, just 
above the knee to the greater trochanter of the left thigh, 
and approximately eighteen inches.  The examiner noted that 
there was no weakness of the thigh due to this condition, and 
that there was no evidence of fatigability or incoordination 
due to this condition, which was purely sensory and would not 
progress.

In his September 2003 letter, the veteran stated that his 
left thigh was numb all of the time and burned from time to 
time.

At the June 2004 VA examination, the veteran noted 
intermittent burning.  Neurological examination showed dense 
anesthesia on the anterior lateral margin of the left thigh 
consistent with meralgia paresthesia.  Deep tendon reflexes 
were 5/5 and symmetrical.  The examiner wrote in the 
diagnosis: "This is purely the sensory nerve.  There should 
be no weakness."

Based on the above, the veteran is not entitled to an initial 
compensable rating for his left thigh meralgia paresthesia.  
This disorder has been found to be wholly sensory on 
examination, and as indicated in the note preceding ratings 
of the peripheral nerve diseases, such involvement is 
considered mild or moderate.  This mild or moderate 
characterization is consistent with the examination findings 
since the veteran filed his claim, such as normal motor 
strength in all muscles and normal deep tendon reflexes, with 
the primary abnormalities on examination and in the veteran's 
September 2003 letter being numbness and a burning sensation.  
Such mild or moderate involvement of the cutaneous nerve of 
the thigh warrants only the noncompensable rating that the 
veteran is currently receiving.

In addition, the veteran is not entitled to a higher rating 
under the DeLuca factors as described above.  Examination 
findings included no weakness, fatigability, or 
incoordination, and there is no evidence of any of the other 
factors that would warrant a higher rating under DeLuca.  
Moreover, as with the right great toe disorder, there is no 
evidence of frequent hospitalization for the left thigh 
meralgia paresthesia, or that it markedly interferes with 
employment, and this disorder is therefore not so unusual or 
exceptional as to render the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1) (2004).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran's mild to 
moderate left thigh meralgia paresthesia does not warrant a 
compensable rating under the applicable diagnostic code or 
based on any other factors for any time since he filed his 
claim.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for a compensable rating for 
the veteran's left thigh meralgia paresthesia must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for an initial compensable rating for residuals of 
a resection of the right first toe sesamoid bone is denied.

The claim for an initial compensable rating for left thigh 
meralgia paresthesia is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


